Title: 1770. August 19. Sunday.
From: Adams, John
To: 


       Last Fryday went to the Light House with the Committee of both Houses.
       Mr. Royal Tyler began to pick chat with me. Mr. Adams, have you ever read Dr. Souths sermon upon the Wisdom of this World? No. He lend it to you.—I should be much obliged.—Have you read the Fable of the Bees. Yes, and the Marquis of Hallifax’s Character of a Trimmer and Hurds Dialogue upon Sincerity in the Commerce of Life—and Machiavell and Caesar Borgia. Hard if these are not enough.
       Tyler. The Author of the Fable of the Bees understood Human Nature and Mankind, better than any Man that ever lived. I can follow him as he goes along. Every Man in public Life ought to read that Book, to make him jealous and suspicious—&c.
       Yesterday He sent the Book, and excellent Sermons they are. Concise and nervous and clear. Strong Ebullitions of the loyal Fanaticism of the Times he lived in, at and after the Restoration, but notwithstanding those Things there is a Degree of Sense and Spirit and Taste in them which will ever render them valuable.
       The sermon which Mr. Tyler recommended to my Perusal, is a sermon preached at Westminster Abbey Ap. 30. 1676. from 1. Cor. 3.19. For the Wisdom of this World, is Foolishness with God.—The Dr. undertakes to shew what are those Rules or Principles of Action, upon which the Policy, or Wisdom, in the Text proceeds, and he mentions 4. Rules or Principles. 1. A Man must maintain a constant continued Course of Dissimulation, in the whole Tenor of his Behaviour. 2. That Conscience and Religion ought to lay no Restraint upon Men at all, when it lies opposite to the Prosecution of their Interest—or in the Words of Machiavel, “that the Shew of Religion was helpfull to the Politician, but the Reality of it, hurtfull and pernicious.” 3. That a Man ought to make himself, and not the Public, the chief if not the sole End of all his Actions. 4. That in shewing Kindness, or doing favours, no Respect at all is to be had to Friendship, Gratitude, or Sense of Honour; but that such favours are to be done only to the rich or potent, from whom a Man may receive a farther Advantage, or to his Enemies from whom he may otherwise fear a Mischief.
       
       Mr. Winthrop, Mr. Adams and myself endeavoured to recollect the old Distich—Gutta cavat lapidem non vi, sed sepe cadendo. So far we got, but neither of these Gentlemen had ever heard the other Part, I, who had some Years ago been very familiar with it, could not recollect it—but it is
       
        Sic, Homo fit doctus, non vi, sed sepe legendo.
       
       Mr. Mason led us a Jaunt over sharp Rocks to the Point of the Island opposite to Nantasket, where in an hideous Cavern formed by a great Prominent Rock he shewed Us the Animal Plant or flower, a small, spungy muscular Substance, growing fast to the Rock, in figure and feeling resembling a young Girls Breast, shooting out at the Top of it, a flower, which shrinks in and disappears, upon touching the Substance.
      